Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-14-00323-CR

                                  Steven BELTRAN,
                                       Appellant

                                           v.

                                 The STATE of Texas,
                                       Appellee

                From the County Court at Law No. 13, Bexar County, Texas
                                 Trial Court No. 431439
                   The Honorable Monica A. Gonzalez, Judge Presiding

    BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED July 15, 2015.


                                            _____________________________
                                            Marialyn Barnard, Justice